The Honorable Phil Garrett Palo Pinto County Attorney Post Office Box 190 Palo Pinto, Texas 76484
Re: Whether there is an exception for diesel turbine engines to the requirement that all vehicles have a muffler (RQ-0949-GA)
Dear Mr. Garrett:
You ask whether motor vehicles equipped with a diesel turbine engine are excepted from the requirement that all vehicles have a muffler.1
Section 547.604 of the Transportation Code provides, in relevant part:
    (a) A motor vehicle shall be equipped with a muffler in good working condition that continually operates to prevent excessive or unusual noise.
TEX. TRANSP. CODE ANN. § 547.604 (West 1999). For purposes of subtitle C, title 6 of the Transportation Code, of which section 547.604 is a part, a "muffler" is defined to mean "a device that reduces noise using: (A) a mechanical design, including a series of chambers or baffle plates, to receive exhaust gas from an internal combustion engine; or (B) turbine wheels to receive exhaust gas from a diesel engine." Id. § 541.203. Your request letter indicates that some have suggested that the second definition of "muffler" excludes a "diesel turbine engine" from the separate muffler requirement described by the first definition. Notwithstanding the type of noise reduction mechanism utilized by a specific muffler, section 547.604 requires that a vehicle have a device — specifically a "muffler" — that "reduces noise."
Under section 547.604 of the Transportation Code, a motor vehicle is required to be equipped with a "muffler" and the statute directs that the term "muffler" may consist of either one of the following: "(A) a mechanical design, including a series of chambers or baffle plates, to receive exhaust gas from an internal combustion engine; or (B) turbine wheels to receive exhaust gas from *Page 2 
a diesel engine." See id. § 547.604. As we have noted, your request letter indicates that some have contended that a "diesel turbine engine" is itself equivalent to "turbine wheels to receive exhaust gas from a diesel engine." Whether a particular diesel turbine engine satisfies the statutory definition is a fact question that falls outside the purview of the opinion process. However, section 547.604 plainly requires that motor vehicles "have a device that reduces noise." Accordingly, to satisfy this provision of the Transportation Code, motor vehicles must have a muffler that reduces noise. *Page 3 
 SUMMARY    A motor vehicle must be equipped with a "muffler," which is defined in part as "a device that reduces noise." Accordingly, in order to meet the requirement of section 547.604 of the Transportation Code, a vehicle must be equipped with a muffler that reduces noise.
Very truly yours,
  GREG ABBOTT Attorney "General of Texas
  DANIEL T. HODGE First Assistant Attorney General
  DAVID J. SCHENCK Deputy Attorney General for Legal Counsel
  JASON BOATRIGHT Chair, Opinion Committee
  Rick Gilpin Assistant Attorney General, Opinion Committee
1 Letter from Honorable Phil Garrett, Palo Pinto County Attorney, to Chairperson, Opinion Committee, Attorney General of Texas at 1 (Mar. 3, 2011), https://www.oag.state.tx.us/opin/index_rq.shtml ("Request Letter"). *Page 1